Case 1:19-cr-20725-MGC Document 37 Entered on FLSD Docket 01/28/2021 Page 1 of 16




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 19-20725-CR-COOKE


  UNITED STATES OF AMERICA,

             Plaintiff,

  vs.

  EDOARDO ORSONI,
              Defendant,
  ----------------------------------------/


       DEFENDANT EDOARDO ORSONI’S RESPONSE TO THE PRESENTENCE
    INVESTIGATION REPORT AND REQUEST FOR A NON-CUSTODIAL SENTENCE

             The defendant, Edoardo Orsoni, by and through his undersigned counsel, and pursuant

  to U.S.S.G. § 6A1.2-3, p.s., Fed. R. Crim. P. 32 (d), (e)(2) and (f), and the applicable Local

  Rules for the United States District Court for the Southern District of Florida, hereby respectfully

  submits the instant Response to the Presentence Investigation Report (PSR) and Request for a

  Non-Custodial Sentence, and in support thereof, states as follows:

                                              I. INTRODUCTION:

           On August 25, 2020, Edoardo Orsoni, a first-time offender, pled guilty to Conspiracy, in

  violation of 18 USC § 371, specifically, to violate 18 USC § 1956(a) and 15 USC § 78dd-1. The

  PSR recommends an advisory guideline range of 37 to 46 months. Mr. Orsoni, through counsel,

  has made no objections to the PSR and he has not offered any Chapter Five downward

  departures for this Court to consider.
Case 1:19-cr-20725-MGC Document 37 Entered on FLSD Docket 01/28/2021 Page 2 of 16




           Mr. Orsoni is a Venezuelan citizen who obtained his law degree at the age of 23; and,

shortly thereafter began a legal career within his government’s oil and gas industry. By December

2007, at age 28, he attained the position of National Manager of Legal Affairs for Joint Ventures

with Petroleos De Venezuela; and, by age 30 (in 2010), he was appointed General Counsel at

Petrocedeño. During the time of the offense, 2012 to 2016, Mr. Orsoni, admittedly, was introduced

into, and participated within, the corrupt and toxic government controlled Venezuelan oil and gas

business. His responsibilities as General Counsel at Petrocedeño involved approving contracts and

bribes on behalf of senior Venezuelan officials. By explanation and not excuse, this was the

“culture” Mr. Orsoni entered, and advanced through, at a relatively young age. Indeed, “because of

his role with contracts, Petrocedeño contractors approached the defendant to offer bribes and

kickbacks to secure an improper advantage and for his assistance with obtaining contracts or

receiving payment on contracts.       In addition, the defendant received instructions from senior

PDVSA officials to ensure that specific contractors were awarded contracts from Petrocedeño.”1

       In December 2017, Mr. Orsoni, then working as Citgo’s Vice President of Legal Affairs in

Houston, Texas, voluntarily resigned his position in the Venezuelan oil and gas industry. Although

he later learned he was a target of this criminal investigation in the summer of 2019, Mr. Orsoni

had previously and voluntarily commenced cooperating with the Government in December 2017.

With that said, Mr. Orsoni’s acceptance of responsibility, his expressions of sincere remorse for

involving himself in this offense, and his cooperation with the Government, were all immediate.

Counsel will have more to say about this at the sentencing hearing.



       1
           Factual Proffer, signed by the parties May 23, 2020, page 2.


                                                  2
Case 1:19-cr-20725-MGC Document 37 Entered on FLSD Docket 01/28/2021 Page 3 of 16




       Today, Mr. Orsoni is 41 years old. He has three daughters who live in Argentina (2) and

Uruguay (1) and he continues to enjoy close relationships with them and contributes to their

financial support. He now lives and works in Miami. Because of his cooperation and guilty plea

in this case, he cannot return home to Venezuela to visit his mother and younger brother without

jeopardizing his personal safety.2 Yet, the offense conduct in this case concluded more than four

years ago. Among the many significant and relevant factors identified in this filing, we further

request that the Court consider Pepper v. United States, 131 S. Ct. 1229 (2011), wherein the court

addressed the importance of considering events that transpire between the criminal conduct and the

sentence in the punishment decision. We respectfully submit that a Non-Custodial sentence in this

case is reasonable and supported by the many 18 USC § 3553 sentencing factors identified below.

We further believe that the Government would agree it is extremely doubtful this Court will ever

see Mr. Orsoni again as a defendant.



               II. 18 § 3553 FACTORS IN SUPPORT OF NON-CUSTODIAL SENTENCE:



           A. Nature and Circumstances of Offense:




       2
           In a related case, Leonardo Santilli, a contractor charged in the Southern District of Florida

who “paid bribe and/or kickback payments to or for the benefit of the defendant in connection with

the award of Petrocedeño contracts” was assassinated in Venezuela on September 1, 2020. PSR, ¶

19.


                                                   3
Case 1:19-cr-20725-MGC Document 37 Entered on FLSD Docket 01/28/2021 Page 4 of 16




         1. Specific Case Facts: The parties have signed a Factual Proffer that is consistent with

The Offense Conduct section of the PSR that begins at paragraph 21 and continues to paragraph 30.

As previously stated, the Offense Conduct ended in 2016; Edoardo Orsoni voluntarily resigned his

position within the Venezuelan oil and gas business in December, 2017; and, he voluntarily began

his cooperation with the Government at that time, long before he was notified in the summer of

2019 that he was a target of this investigation. Thus, his acceptance of responsibility, remorse, and

cooperation with the government were all immediate, comprehensive, timely, and in good faith.

         2. Edoardo Orsoni’s Substantial Assistance to the Government: Consistent with

Edoardo Orsoni’s acceptance of responsibility, his guilty plea, and his profound remorse for his

involvement in this offense, he has unquestionably provided        the Government with extensive

substantial assistance. It is our understanding that the government will be filing a timely and

comprehensive 5K1 motion prior to sentencing. Notwithstanding the anticipated Government 5K1

motion, this Court may also consider Edoardo Orsoni’s substantial assistance to the Government

in fashioning a below-guideline sentence in his case. Post Booker, the Government conceded in

U.S. v. Fernandez, 443 F. 3d 19, 33 (2nd Cir. 2006) and appellate courts have held, that the

sentencing judge may consider a defendant’s cooperation as one factor bearing on a proper

sentence, even if the Government did not make a “departure” motion, U.S. v. Barner, 572 F. 3d

1239 (11th Cir. 2009). Therefore, this Court, under 18 USC § 3553, may apply any weight to

Edoardo Orsoni’s substantial assistance in determining a sentence consistent with the agreement

between the parties.

         In support of a below-guidelines sentence, this Court may also consider: United States v.

Knox, 573 F. 3d 441 (7th Cir. 2009) (we agree with Davis that, as a general matter, a district court

                                                4
Case 1:19-cr-20725-MGC Document 37 Entered on FLSD Docket 01/28/2021 Page 5 of 16




may consider a defendant’s cooperation with the government as a basis for a reduced sentence, even

if the government has not made a § 5K1.1 motion); United States v. Fernandez, 443 F. 19, 33 (2nd

Cir. 2006) (reasoning that a district court should consider “the contention that a defendant made

efforts to cooperate even if those efforts did not yield a Government motion for a downward

departure pursuant to U.S.S.G. § 5K1.1"); United States v. Doe, 398 F. 3d 1254, 1260-61 (10th Cir.

2005) (concluding that “a defendant’s assistance should be fully considered by the district court at

sentencing even if that assistance is not presented to a court in the form of a § 5K1.1 motion”);

United States v, Murray, 2005 WL 1200185 (S.D.N.Y. May 20, 2005 (unpub.) (“fact that defendant

testified as witness for the government at time when he had nothing to gain provides support for his

genuine contrition”); United States v. Hubbard, 369 F. Supp. 2d 146, 150 (D. Mass. 2005)

(suggesting court can correct for government’s bad faith not making motion under 3553(a)(2)(C);

and United States v. Khoury, 62 F. 3d 1138 (9th Cir. 1995) (court may depart downward where

government refuses to make § 5K1.1 motion because defendant went to trial although government

initially offered to do so and where defendant’s cooperation led to arrest of co-defendant). In the

case before this Court, the defendant, Edoardo Orsoni, respectfully suggests that his substantial

assistance to the Government be fully considered in the Court’s deliberations with respect to the

appropriateness of a Non-Custodial sentence in his case.

         3. Extraordinary Efforts to Make Restitution: Several courts have recognized that truly

extraordinary efforts to make restitution may be a   permissible basis to vary downward from the

advisory guideline range.   In United States v. Kim, 364 F. 3d 1235 (11th Cir. 2004), the district

court departed downward based on the defendants’ efforts to pay their restitution obligation of

$268,237.03 promptly. The defendants tendered $50,000 on the day they pled guilty and paid the

                                                5
Case 1:19-cr-20725-MGC Document 37 Entered on FLSD Docket 01/28/2021 Page 6 of 16




remaining balance at sentencing. Although troubled by the post-indictment timing of the payments,

the Eleventh Circuit nevertheless overruled the government’s challenge and affirmed the sentences,

explaining:

                               We agree with the Government that the timing
                       of Appellees’ payment - specifically, their failure to
                       pay restitution before criminal indictment, and only
                       pursuant to a negotiated plea agreement - cuts against
                       the voluntariness of their act and militates against
                       granting a downward departure. However, we see no
                       need to draw a bright line rule that limits departures
                       based on extraordinary restitution to those defendants
                       who paid restitution before indictment and not
                       pursuant to a plea agreement.
                Id. At 1245.

                Pursuant to the written Plea Agreement, Mr. Orsoni agreed to the entry of a personal

money judgement in the amount of $4.5 million and to the forfeiture of two (2) real properties in

Miami. He has since completely satisfied his forfeiture obligations related to this money judgement

by cooperating and assisting the government, as required in paragraphs 11 through 15 of the written

Plea Agreement. Therefore, no financial sanctions are outstanding and no further order by this

Court is necessary.3 We believe these timely and extraordinary efforts to satisfy his financial


       3
           The Office of Inspector General of the United States Department of Justice (OIG) has

published a Review of the Debt Collection of the United States Attorneys’ Offices, which found

there was $101.5 billion in outstanding criminal debt FYE 2014, and that only approximately 8% of

criminal debt is collectable. https://oig.justice.gov/reports/2015/el506.pdf. A more recent OIG

                                                6
Case 1:19-cr-20725-MGC Document 37 Entered on FLSD Docket 01/28/2021 Page 7 of 16




restitution/ forfeiture obligations further support the imposition of a Non-Custodial sentence in Mr.

Orsoni’s case.

        B. History and Characteristics of Defendant:

        1. Edoardo Orsoni’s Personal and Family History: Edoardo Orsoni is a 41 year old

native of Venezuela who has lived and worked in the United States since June 2016 and has a valid

VISA until February 2021. He is the son of Jose and Teresa Orsoni, the brother of Gustavo and

Humberto Orsoni, and the father of three daughters, ages 9, 12 and 15.

        Mr. Orsoni was born and raised in Lecheria, Venezuela. This small city is located along the

country’s northern coast, about a six hour drive east of Caracas. The Orsoni family is well known

locally and they have lived and worked in the area for several generations. Mr. Orsoni’s maternal

grandparents are Italian, and he holds both Venezuelan and Italian citizenship. Both his parents and

his brothers are attorneys. The family also owns about 800 hectares of land where they raise cattle

and pursue agriculture.




report is not available. However, because Edoardo Orsoni has fulfilled all the financial sanctions in

his case, his case will be among the 8% collected, and the Government will not be required to

pursue further litigation to obtain restitution.


                                                   7
Case 1:19-cr-20725-MGC Document 37 Entered on FLSD Docket 01/28/2021 Page 8 of 16




       Mr. Orsoni described his formative years as normal without incident. He enjoyed above

average economic conditions, and his parents        emphasized the importance of      education and

religion. The children attended private schools and the family attended Catholic church regularly.4

       After high school, Mr. Orsoni attended the Santa Maria University in Anzoategui,

Venezuela, for five years and earned a law degree in 2002, at the age of 23. During his final year at

the University, Mr. Orsoni was employed in the security department of Petrozuata, a well-known

Venezuelan Government controlled oil and gas company. Once he earned his law degree, he

moved to the company’s legal department and remained there until May 2007. During those years,

he studied English in Brighton, England, received a diploma in Modern Economics and

International Business in Caracas, and attended a program on Global Legal Systems and Oil and

Gas Contracts in London. He did not leave the family home until he married Ninesky Fierro in

December 2006.

       Between June 2007 and March 2015, Mr. Orsoni held the position of General Counsel for

several other Venezuelan Government controlled oil and gas companies. In 2015, he moved his

family to Caracas and took the position of Corporate General Counsel for PDVSA. At that point,

he had a wife and three daughters and was then 35 years old.

        In June 2016, Mr. Orsoni was appointed Vice President of Legal Affairs for CITGO (a

PDVSA controlled affiliate), and he moved his family to Houston, Texas. He resigned this



       4
           Mr. Orsoni continues to attend Catholic church regularly. He is currently a regular

parishioner at St. Boniface in Pembroke Pines. He has also been doing volunteer work at St.

Jerome Elementary School in Fort Lauderdale.


                                                8
Case 1:19-cr-20725-MGC Document 37 Entered on FLSD Docket 01/28/2021 Page 9 of 16




position, which paid him $240,000 annually, in December 2017, because CITGO executives were

being threatened with arrest and prosecution for vindictive and fraudulent reasons in Venezuela by

the Venezuelan government and its military. He took a position with an oil and gas related

company in Houston, Petrochem, which paid him approximately $6,000 a month. He and his wife

separated and divorced in 2019. When he learned he was a target in 2019, his cooperation with the

Government accelerated, thus forcing him to resign his position at Petrochem. He drove for Uber

and Lyft for a few months until he moved to South Florida in early 2020. He now works as a sales

representative for Northeast Engineering and Chemicals and lives in Hollywood, FL, in an

apartment owned by the company. He volunteers about 5 to 10 hours a week at St. Jerome’s

Catholic School, he attends church every week, and he hopes to see his mother and his daughters

this Christmas.

       2. Edoardo Orsoni’s Extraordinary Family Ties and Responsibilities: Mr. Orsoni’s

ex-wife, Ninesky Orsoni, is a native of Uruguay and now lives in Montevideo, Uruguay, with their

two daughters, Estefania, age 9, and Maria, age 12. Maria was born with an obstruction by her left

kidney that caused her to be hospitalized more than a dozen times when she was younger.

Unfortunately, she is still prone to serious infections and must take antibiotics regularly. She also

must see and consult with a juvenile nephrologist at least twice a year to monitor her health. Mr.

Orsoni pays $500.00 a month child support. He has not seen his daughters since they left Houston

in late 2019; however, a long awaited visit this Christmas is planned. Until then, he continues to

Face Time with his daughters every evening. He also has a 15 year old daughter, Camilla, from

Yosmar Vazquez, and mother and daughter now live in Buenos Aires, Argentina. Mr. Orsoni Face

Times with Camilla every week and she last spent a month with him in February 2020. Mr. Orsoni

                                                9
Case 1:19-cr-20725-MGC Document 37 Entered on FLSD Docket 01/28/2021 Page 10 of 16




 currently pays $600.00 child support. Ninesky Orsoni has written this court that Mr. Orsoni is a

 wonderful father, he has always paid child support, and his continued emotional and financial

 assistance is very much needed for the care of his minor children.

         Effective October 27, 2003, the Sentencing Commission amended § 5H1.6 to limit the

 availability of departures for family ties and responsibilities. The new application note, § 5H1.6,

 comment. (n.1(A)(i)-(iii),    instructs the court to consider the seriousness of the offense, the

 defendant’s involvement in that offense, and the members of the defendant’s family. Further,

 comment. (n.1(B)(i)-(iv) requires the court to consider if “the defendant’s service of a sentence

 within the guideline range will cause a substantial loss of essential care-taking or essential financial

 support to his family,” that “the loss of care-taking or financial support exceeds the harm ordinarily

 incident to incarceration for a similarly situated defendant,” that “the loss of care-taking or financial

 support is one in which no effective remedial or ameliorative programs reasonably are available,”

 and that “the departure will effectively address the loss of care-taking or financial support.”

 Notwithstanding this pre Booker amendment, Edoardo Orsoni asks this Court to consider his family

 ties and responsibilities as a § 3553 sentencing factor in fashioning a Non-Custodial sentence in his

 case.

         3. Edoardo Orsoni’s History of Faith and Volunteer Work: As a boy in Venezuela,

 Mr. Orsoni attended Catholic church regularly with his parents and siblings. This is something he

 continued to do as an adult, and he has passed this religious faith to his daughters. However,

 church for Mr. Orsoni was never limited to “just being there” on Sundays. Mr. Orsoni has always

 been involved with, and given of his time, to his church. He brought this practice with him to

 Texas where for more than a year he volunteered at the Holy Ghost Catholic Church in Houston.

                                                  10
Case 1:19-cr-20725-MGC Document 37 Entered on FLSD Docket 01/28/2021 Page 11 of 16




 When he came to Miami in March 2020, he learned through his friend, Rosanna Ramos, who

 teaches at St. Jerome Catholic School in Ft. Lauderdale, that the school was in desperate need of a

 volunteer handyman at the school. Since then, Mr. Orsoni has voluntarily utilized the handyman

 skills he learned from his father on the farm. He typically spends 5 to 10 hours a week volunteering

 his time as a painter, carpenter, electrician, plumber, or whatever is needed. Over the years, Mr.

 Orsoni’s charity was never about simply opening up his checkbook. Rather it has always been

 about his faith, and meaningfully giving both his time and labor to make a difference.

        The Honorable Jed Rakoff, United States District Judge for the Southern District of New

 York, in United States v. Adelson, 441 F. Supp 506,511 (SDNY 2006), explained the importance of

 a defendant’s good works and the support of his community that he receives at sentencing. The

 court reflected on letters from people “from all walks of life,” attesting to Adelson’s good works

 and deep humanity. Writers described his “generosity of spirit and his ever-present willingness to

 go above and beyond the call of duty to help others.” 441 F. Supp. 2d 513. The court further

 referred to the numerous colleagues, professionals and public officials who wrote to the court to

 express their admiration for the defendant. Id. As the court further explained:

                       “But, surely, if ever a man is to receive credit for the good he

                has done, and his immediate misconduct assessed in the context of his

                overall life hitherto, it should be at the moment of his sentencing,

                when his very future hangs in the balance. The elementary principle

                of weighing the good with the bad, which is         basic to all great

                religions, moral philosophies, and systems of justice, was plainly part

                of what Congress had in mind when it directed courts to consider, as a

                                                11
Case 1:19-cr-20725-MGC Document 37 Entered on FLSD Docket 01/28/2021 Page 12 of 16




                necessary sentencing factor, “the history and characteristics of the

                defendant.”

         In sum, Edoardo Orsoni believes his history of volunteer work and service to the

 community may be considered by this Court in fashioning a Non-Custodial sentence in his case.

        4. Letters From Family, Friends, And Business Associates: The defendant has obtained

 a series of letters from family members, friends, and former business associates for the Court’s

 consideration at sentencing. These letters are from those who know him well, and truly represent

 the defendant’s character and personal history. Taken together, these letters demonstrate that the

 defendant is deeply remorseful, extremely unlikely to recidivate, and fully accepts responsibility for

 his actions. In addition, these letters further support defendant’s good faith request for a non-

 custodial sentence. Accordingly, the defendant requests that the Court review and consider the

 letters in determining the appropriate sentence.

        C. Additional Sentencing Factors:

        1. Edoardo Orsoni’s Status as a Removable Convicted Felon: Pursuant to Paragraph 20

 of the written Plea Agreement and as noted in Paragraph 14 of the PSR, Mr. Orsoni recognizes that,

 as a non-citizen, he has pled guilty and will be sentenced for removable offenses. “Indeed, because

 the defendant is pleading guilty to conspiracy to commit money laundering, removal is

 presumptively mandatory.” However, the parties have also agreed that “after the defendant has

 been sentenced and served any term of imprisonment imposed as a part of his sentence, the Offices

 will not object to a law enforcement agency (LEA) submitting an application requesting an S visa

 for the defendant.” Although Mr. Orsoni understands there is no guarantee he will be granted S

 non-immigration status, he believes he has done everything to fulfill his obligations to the

                                                    12
Case 1:19-cr-20725-MGC Document 37 Entered on FLSD Docket 01/28/2021 Page 13 of 16




 government, including his extraordinary and continuing cooperation and completely satisfying all

 of his financial obligations, as referenced in paragraphs 10 and 11 of the written Plea Agreement.

        Notwithstanding the above language that the government’s filing of the S visa application

 would begin after sentencing and any term of incarceration imposed by this Court, we respectfully

 submit that a term of incarceration is not needed in Mr. Orsoni’s case. First, as a removable alien at

 the time of his BOP designation, Mr. Orsoni would not be eligible for designation to a minimum

 security camp, and he would likely be designated to a BOP privately contracted facility for

 removable offenders. The closest location to Mr. Orsoni’s family is in Northern Florida, just south

 of the Georgia border. As a result, visits from family members in South America may be few and

 far between during any period of incarceration imposed on Mr. Orsoni. Further, his immigration

 status would not allow him to benefit from an early release to a community corrections facility (see

 18 USC § 3624). In short, any term of incarceration would impose special restrictions on Mr.

 Orsoni because of his immigration status.

        As noted above, the process of obtaining an S visa for Mr. Orsoni would not begin until he

 has been sentenced in this case. If the Court imposes a non-custodial sentence, the government can

 immediately commence its efforts to secure an S visa for Mr. Orsoni who urgently needs that

 coveted status. Absent such a visa, Mr. Orsoni would be deported to Venezuela where he would be

 in life-threatening danger as a result of his cooperation with U.S. authorities. Under the

 circumstances, we do not believe any term of incarceration is needed in Mr. Orsoni’s case.

        In addition, we believe Mr. Orsoni has more than satisfied his obligations to the

 government. Since moving to Miami in early 2020, he has continued his extraordinary cooperation

 with the government that began in Houston in 2017. He has been with the same employer since

                                                 13
Case 1:19-cr-20725-MGC Document 37 Entered on FLSD Docket 01/28/2021 Page 14 of 16




 moving to Miami, he has a permanent residence, and he has continued to do volunteer work. His

 employment allows him to provide financial assistance to his children, and provide them with a

 home when they come to visit him on the holidays. Mr. Orsoni is clearly not a risk to recidivate,

 nor is he a flight risk. Accordingly, we believe Mr. Orsoni has demonstrated that he is an excellent

 candidate for a Non-Custodial sentence.

        2. COVID-19 within the BOP: This filing is submitted in the midst of a Pandemic that

 this country has not seen in a hundred years. According to our recent review of the BOP website,

 there are 4,159 inmates and 1.339 staff members with active COVID-19; and an additional 19,563

 inmates and 1,824 staff members have recovered. Another 145 inmates have died of COVID-19.

 And, after the BOP began to prioritize home confinement as an appropriate response to COVID-19,

 the BOP has released 7,784 inmates to home confinement. We believe the dangerous pandemic

 related health conditions within the BOP and the ongoing nationwide surge of new cases are further

 reasons for the Court to impose a Non-Custodial sentence in Mr. Orsoni’s case.

                                              Conclusion

        Based upon the facts and circumstances set forth in this Memorandum, Edoardo Orsoni,

 through counsel, respectfully requests that the Court impose a non-custodial sentence below the

 advisory guideline range, particularly after considering the following applicable 18 USC § 3553

 factors:

        • Immediate, substantial and continuing cooperation with the Government.

        • Consequences of the nature of his cooperation on both his safety and immigration status.

        • All financial restitution and/or forfeiture obligations have been satisfied in this case.

        • Extraordinary family ties and responsibilities.

                                                  14
Case 1:19-cr-20725-MGC Document 37 Entered on FLSD Docket 01/28/2021 Page 15 of 16




        • History of volunteer work.

        • Low risk to recidivate and strong elements of deterrence.

        WHEREFORE, the defendant, Edoardo Orsoni, respectfully requests that the Court consider

 this Response To The Presentence Investigation Report and Request for a Non-Custodial Sentence

 in fashioning an appropriate sentence under the circumstances.

 Dated: January 28, 2021                     Respectfully Submitted,

                                             s/Robert I. Targ
                                             Robert I. Targ (Fla Bar No. 272299)
                                             Attorney E-mail Address: rtarg@diazreus.com
                                             Michael Diaz, Jr. (Fla Bar No. 606774
                                             Attorney E-mail Address: mdiaz@diazreus.com
                                             DIAZ REUS & TARG, LLP
                                             100 Southeast Second Street, Suite 3400
                                             Miami, Florida 33131
                                             Telephone: (305) 375-9220
                                             Facsimile: (305) 375-8050




                                                15
Case 1:19-cr-20725-MGC Document 37 Entered on FLSD Docket 01/28/2021 Page 16 of 16




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 28th day of January 2021, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record or pro se parties identified on the

 attached Service List in the manner specified, either via transmission of Notices of Electronic filing

 generated by CM/ECF or in some other authorized manner for those counsel or parties who are not

 authorized to receive electronically Notices of Electronic Filing.


                                                                      s/Robert I. Targ



                                           SERVICE LIST

 U.S. Attorneys Office
 99 N.E. 4th Street
 Miami, FL 33132




                                                 16
